In a matrimonial action, in which the plaintiff husband had previously been granted a judgment of divorce, defendant appeals from (1) an order of the Supreme Court, Nassau County (Levitt, J.), entered December 17, 1979, which, after a hearing, denied her application for an upward modification of the child support fixed in a separation agreement, and (2) an order of the same court, entered May 27,1980, which denied her motion to “renew” said application. Orders affirmed, without costs or disbursements. No opinion. Titone, J. P., Weinstein and Thompson, JJ., concur.